DETAILED ACTION
Examiner Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with REBECCA RUDOLPH on April 21, 2021.

IN THE CLAIMS                                                                                                                                                                          
The claims are amended as follows:
9.  	(Currently Amended)  A method for control of an intelligent device, applied to an instant messaging server, the method comprising:
generating a control terminal instant messaging token according to a control terminal universal identifier, in response to receiving the control terminal universal identifier sent by a universal identifier server, wherein the universal identifier server generated the control terminal universal identifier in response to receiving user information corresponding to a third-party token sent by a third-party server, wherein the universal identifier server is configured to send the third-party token to the third-party server, receive the user information corresponding to the third-party token from the third-party server, and generate the control terminal universal identifier corresponding to the third-party server identifier and the user information;
sending the generated control terminal instant messaging token to the universal identifier server;
generating a controlled device instant messaging token according to a controlled device universal identifier, in response to receiving the controlled device universal identifier sent by the universal identifier server;

determining, according to the received control terminal instant messaging token, whether to forward a control instruction to a target controlled device indicated by a target controlled device universal identifier, in response to receiving the target controlled device universal identifier, the control instruction and the control terminal instant messaging token sent by a control terminal.

Response to Arguments
2.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts of record have been fully considered and are persuasive.

Allowable Subject Matter
2.	Claims 1-22 are allowed over the Prior Art of record.
3.        The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Loladia (U.S. No. 10382203 B1), Vinukonda (U.S. No. 2018/0205742 A1), Bhuta (U.S. 20110283347 A1), Franco (U.S. 20110265166 A1), Narayanan (2011/0231921 A1), and Kennedy (U.S. 2011/0209196 A1) which teach the claimed invention however fails to disclose the limitations of sending a third-party server identifier of the third-party server and the third-party token to a universal identifier server, in response to receiving the third-party token sent by the third-party server, for the universal identifier server to send the third-party token to the third-party server, receive user information corresponding to the third-party token from the third-party server, determine a control terminal universal identifier corresponding to the third-party server identifier and the user information, send the control terminal universal identifier to an instant messaging server, receive a control terminal instant messaging token generated by the instant messaging server according to the control terminal universal identifier from the instant 
Hence the prior art of record fails to teach the invention as set forth in claims 1-22 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant's own reasoning.  In addition, see applicant’s reasoning in amendment/response dated 12/14/2020.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433